Case 3:20-cv-01032-H-KSC Document 1-2 Filed 06/05/20 PageID.30 Page 1 of 32




                             Exhibit A


                                                                   Ex. A, Pg. 23
        Case 3:20-cv-01032-H-KSC Document 1-2 Filed 06/05/20 PageID.31 Page 2 of 32


                            SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO


                                 ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION



CASE NUMBER: 37-2020-00003942-CU-OE-CTL                     CASE TITLE: Ramirez vs Towne Park LLC [E-FILE]


NOTICE: All plaintiffs/cross-complainants in a general civil case are required to serve a copy of the following
three forms on each defendant/cross-defendant, together with the complaint/cross-complaint:
               (1) this Alternative Dispute Resolution (ADR) Information form (SDSC form #CIV-730),
               (2) the Stipulation to Use Alternative Dispute Resolution (ADR) form (SDSC form #CIV-359), and
               (3) the Notice of Case Assignment form (SDSC form #CIV-721).

Most civil disputes are resolved without filing a lawsuit, and most civil lawsuits are resolved without a trial. The courts,
community organizations, and private providers offer a variety of Alternative Dispute Resolution (ADR) processes to help
people resolve disputes without a trial. The San Diego Superior Court expects that litigants will utilize some form of ADR
as a mechanism for case settlement before trial, and it may be beneficial to do this early in the case.

Below is some information about the potential advantages and disadvantages of ADR, the most common types of ADR,
and how to find a local ADR program or neutral. A form for agreeing to use ADR is attached (SDSC form #CIV-359).

Potential Advantages and Disadvantages of ADR
ADR may have a variety of advantages or disadvantages over a trial, depending on the type of ADR process used and the
particular case:

            Potential Advantages                             Potential Disadvantages
            • Saves time                                     • May take more time and money if ADR does not
            • Saves money                                      resolve the dispute
            • Gives parties more control over the dispute    • Procedures to learn about the other side's case (discovery),
              resolution process and outcome                   jury trial, appeal, and other court protections may be limited
            • Preserves or improves relationships              or unavailable


Most Common Types of ADR
You can read more information about these ADR processes and watch videos that demonstrate them on the court's ADR
webpage at http://www.sdcourt.ca.gov/adr.

Mediation: A neutral person called a "mediator" helps the parties communicate in an effective and constructive manner
so they can try to settle their dispute. The mediator does not decide the outcome, but helps the parties to do so.
Mediation is usually confidential, and may be particularly useful when parties want or need to have an ongoing
relationship, such as in disputes between family members, neighbors, co-workers, or business partners, or when parties
want to discuss non-legal concerns or creative resolutions that could not be ordered at a trial.

Settlement Conference: A judge or another neutral person called a "settlement officer" helps the parties to understand
the strengths and weaknesses of their case and to discuss settlement. The judge or settlement officer does not make a
decision in the case but helps the parties to negotiate a settlement. Settlement conferences may be particularly helpful
when the parties have very different ideas about the likely outcome of a trial and would like an experienced neutral to help
guide them toward a resolution.

Arbitration: A neutral person called an "arbitrator" considers arguments and evidence presented by each side and then
decides the outcome of the dispute. Arbitration is less formal than a trial, and the rules of evidence are usually relaxed. If
the parties agree to binding arbitration, they waive their right to a trial and agree to accept the arbitrator's decision as final.
With nonbinding arbitration, any party may reject the arbitrator's decision and request a trial. Arbitration may be
appropriate when the parties want another person to decide the outcome of their dispute but would like to avoid the
formality, time, and expense of a trial.


SDSC CIV-730 (Rev 12-10)     ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION                                                   Page: 1


                                                                                                                Ex. A, Pg. 24
       Case 3:20-cv-01032-H-KSC Document 1-2 Filed 06/05/20 PageID.32 Page 3 of 32


Other ADR Processes: There are several other types of ADR which are not offered through the court but which may be
obtained privately, including neutral evaluation, conciliation, fact finding, mini-trials, and summary jury trials. Sometimes
parties will try a combination of ADR processes. The important thing is to try to find the type or types of ADR that are
most likely to resolve your dispute. Be sure to learn about the rules of any ADR program and the qualifications of any
neutral you are considering, and about their fees.

Local ADR Programs for Civil Cases

Mediation: The San Diego Superior Court maintains a Civil Mediation Panel of approved mediators who have met
certain minimum qualifications and have agreed to charge $150 per hour for each of the first two (2) hours of mediation
and their regular hourly rate thereafter in court-referred mediations.

On-line mediator search and selection: Go to the court's ADR webpage at www.sdcourt.ca.gov/adr and click on the
"Mediator Search" to review individual mediator profiles containing detailed information about each mediator including
their dispute resolution training, relevant experience, ADR specialty, education and employment history, mediation style,
and fees and to submit an on-line Mediator Selection Form (SDSC form #CIV-005). The Civil Mediation Panel List, the
Available Mediator List, individual Mediator Profiles, and Mediator Selection Form (CIV-005) can also be printed from the
court's ADR webpage and are available at the Mediation Program Office or Civil Business Office at each court location.

Settlement Conference: The judge may order your case to a mandatory settlement conference, or voluntary settlement
conferences may be requested from the court if the parties certify that: ( 1) settlement negotiations between the parties
have been pursued, demands and offers have been tendered in good faith, and resolution has failed; (2) a judicially
supervised settlement conference presents a substantial opportunity for settlement; and (3) the case has developed to a
point where all parties are legally and factually prepared to present the issues for settlement consideration and further
discovery for settlement purposes is not required. Refer to SDSC Local Rule 2.2.1 for more information. To schedule a
settlement conference, contact the department to which your case is assigned.

Arbitration: The San Diego Superior Court maintains a panel of approved judicial arbitrators who have practiced law for
a minimum of five years and who have a certain amount of trial and/or arbitration experience. Refer to SDSC Local
Rules Division II, Chapter 111 and Code Civ. Proc. § 1141.10 et seq or contact the Arbitration Program Office at (619)
450-7300 for more information.

More information about court-connected ADR: Visit the court's ADR webpage at www.sdcourt.ca.gov/adr or contact the
court's Mediation/Arbitration Office at (619) 450-7300.

Dispute Resolution Programs Act (DRPA) funded ADR Programs: The following community dispute resolution
programs are funded under DRPA (Bus. and Prof. Code§§ 465 et seq.):
           In Central, East, and South San Diego County, contact the National Conflict Resolution Center (NCRC) at
           www.ncrconline.com or (619) 238-2400.
           In North San Diego County, contact North County Lifeline, Inc. at www.nclifeline.org or (760) 726-4900.

Private ADR: To find a private ADR program or neutral, search the Internet, your local telephone or business directory,
or legal newspaper for dispute resolution, mediation, settlement, or arbitration services.

Legal Representation and Advice

To participate effectively in ADR, it is generally important to understand your legal rights and responsibilities and the
likely outcomes if you went to trial. ADR neutrals are not allowed to represent or to give legal advice to the participants in
the ADR process. If you do not already have an attorney, the California State Bar or your local County Bar Association
can assist you in finding an attorney. Information about obtaining free and low cost legal assistance is also available on
the California courts website at www.courtinfo.ca.qovlselfhelp/lowcost.




SDSC CIV-730 (Rev 12-10)   ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION                                             Page: 2



                                                                                                             Ex. A, Pg. 25
       Case 3:20-cv-01032-H-KSC Document 1-2 Filed 06/05/20 PageID.33 Page 4 of 32


                                                                                                                                  FOR COURT USE ONLY
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
 STREET ADDRESS:            330 West Broadway
 MAILING ADDRESS:           330 West Broadway
 CITY, STATE, & ZIP CODE:   San Diego, CA 92101-3827
 BRANCH NAME:               Central


  PLAINTIFF(S):        Alan Ramirez

  DEFENDANT(S): Towne Park LLC

  SHORT TITLE:         RAMIREZ VS TOWNE PARK LLC [E-FILE]
                                                                                                                   CASE NUMBER:
                            STIPULATION TO USE ALTERNATIVE
                                                                                                                    37-2020-00003942-CU-OE-CTL
                                DISPUTE RESOLUTION (ADR)

  Judge: Katherine Baca!                                                                               Department: C-69

  The parties and their attorneys stipulate that the matter is at issue and the claims in this action shall be submitted to the following
  alternative dispute resolution (ADR) process. Selection of any of these options will not delay any case management timelines.
     D      Mediation (court-connected)                                  D       Non-binding private arbitration

     D      Mediation (private)                                          D       Binding private arbitration

     D      Voluntary settlement conference (private)                    D       Non-binding judicial arbitration (discovery until 15 days before trial)

     D      Neutral evaluation (private)                                     D   Non-binding judicial arbitration (discovery until 30 days before trial)

     D      Other (specify e.g., private mini-trial, private judge, etc.):
                                                                             ------------- ------------- --

  It is also stipulated that the following shall serve as arbitrator, mediator or other neutral: (Name)




  Alternate neutral (for court Civil Mediation Program and arbitration only): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


  Date: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                  Date: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




  Name of Plaintiff                                                                             Name of Defendant




  Signature                                                                                     Signature



  Name of Plaintiff's Attorney                                                                  Name of Defendant's Attorney




  Signature                                                                                     Signature

  If there are more parties and/or attorneys, please attach additional completed and fully executed sheets.
  It is the duty of the parties to notify the court of any settlement pursuant lo Cal. Rules of Court, rule 3.1385. Upon notification of the settlement,
  the court will place this matter on a 45-day dismissal calendar.
  No new parties may be added without leave of court.
  IT IS SO ORDERED.
                                                                                                                JUDGE OF THE SUPERIOR COURT
  Dated: 01/24/2020
SDSC CIV-359 (Rev 12-10)                                                                                                                                      Page: 1
                                      STIPULATION TO USE OF ALTERNATIVE DISPUTE RESOLUTION


                                                                                                                                              Ex. A, Pg. 26
       Case 3:20-cv-01032-H-KSC Document 1-2 Filed 06/05/20 PageID.34 Page 5 of 32


 SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
 STREET ADDRESS:      330 W Broadway
 MAILING ADDRESS;     330 W Broadway
 CITY AND ZIP CODE;   San Diego, CA 92101-3827
 BRANCH NAME:         Central
 TELEPHONE NUMBER: (619) 450-7069


 PLAINTIFF(S) / PETITIONER(S):              Alan Ramirez

 DEFENDANT(S) / RESPONDENT(S): Towne Park LLC


 RAMIREZ VS TOWNE PARK LLC [E-FILE]
                                                                                             CASE NUMBER:
 NOTICE OF CASE ASSIGNMENT AND CASE MANAGEMENT
 CONFERENCE on MANDATORY eFILE CASE                                                          37-2020-00003942-CU-OE-CTL


CASE ASSIGNED FOR ALL PURPOSES TO:
Judge: Katherine Bacal                                                                Department: C-69

COMPLAINT/PETITION FILED: 01/23/2020

TYPE OF HEARING SCHEDULED                             DATE            TIME          DEPT               JUDGE
Civil Case Management Conference                      09/04/2020      10:00 am      C-69               Katherine Baca!


A case management statement must be completed by counsel for all parties or self-represented litigants and timely filed with the court
at least 15 days prior to the initial case management conference. (San Diego Local Rules, Division II, CRC Rule 3.725).

All counsel of record or parties in pro per shall appear at the Case Management Conference, be familiar with the case, and be fully
prepared to participate effectively in the hearing, including discussions of ADR* options.




IT IS THE DUTY OF EACH PLAINTIFF (AND CROSS-COMPLAINANT) TO SERVE A COPY OF THIS NOTICE WITH THE
COMPLAINT (AND CROSS-COMPLAINT), THE ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION FORM (SDSC
FORM #CIV-730), A STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (ADR) (SDSC FORM #CIV-359), AND OTHER
DOCUMENTS AS SET OUT IN SDSC LOCAL RULE 2.1.5.

ALL COUNSEL WILL BE EXPECTED TO BE FAMILIAR WITH SUPERIOR COURT RULES WHICH HAVE BEEN PUBLISHED AS
DIVISION II, AND WILL BE STRICTLY ENFORCED.

TIME STANDARDS: The following timeframes apply to general civil cases and must be adhered to unless you have requested and
       been granted an extension of time. General civil cases consist of all civil cases except: small claims proceedings,
       civil petitions, unlawful detainer proceedings, probate, guardianship, conservatorship, juvenile, parking citation
       appeals, and family law proceedings.

COMPLAINTS: Complaints and all other documents listed in SDSC Local Rule 2.1.5 must be served on all named defendants.

DEFENDANT'S APPEARANCE: Defendant must generally appear within 30 days of service of the complaint. (Plaintiff may
      stipulate to no more than 15 day extension which must be in writing and filed with the Court.) (SDSC Local Rule 2.1.6)

JURY FEES: In order to preserve the right to a jury trial, one party for each side demanding a jury trial shall pay an advance jury fee in
       the amount of one hundred fifty dollars ($150) on or before the date scheduled for the initial case management conference in
       the action.

MANDATORY eFILE: Case assigned to mandatory eFile program per CRC 3.400-3.403 and SDSC Rule 2.4.11. All documents must
      be eFiled at www.onelegal.com. Refer to General Order in re procedures regarding electronically imaged court records,
      electronic filing, and access to electronic court records in civil and probate cases or guidelines and procedures.

COURT REPORTERS: Court reporters are not provided by the Court in Civil cases. See policy regarding normal availability and
unavailability of official court reporters at www.sdcourt.ca.gov.

*ALTERNATIVE DISPUTE RESOLUTION (ADR): THE COURT ENCOURAGES YOU TO CONSIDER UTILIZING VARIOUS
ALTERNATIVES TO TRIAL, INCLUDING MEDIATION AND ARBITRATION, PRIOR TO THE CASE MANAGEMENT CONFERENCE.
PARTIES MAY FILE THE ATTACHED STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (SDSC FORM #CIV-359).




SDSC CIV-721 (Rev. 01-17)                                                                                                        Page: 1
                                                           NOTICE OF CASE ASSIGNMENT

                                                                                                                       Ex. A, Pg. 27
        Case 3:20-cv-01032-H-KSC Document 1-2 Filed 06/05/20 PageID.35 Page 6 of 32

                                                                                                                                                           SUM-100
                                          SUMMONS                                                                           FOR COURT USE ONLY
                                                                                                                        (SOLO PARA USO DE LA CORTE)
                                   (CITACION JUDICIAL)
 NOTICE TO DEFENDANT:                                                                                             ELECTROHICALL Y FILED
 (AV/SO AL DEMANDADO):                                                                                              Superior Court of California,
                                                                                                                       County of San Diego
 TOWNE PARK, LLC, a Maryland limited liability company; and DOES
 1 through 10, inclusive                                                                                            01!23!2020 at 04:44:40 PM
                                                                                                                   Clerk of the Superior Court
YOU ARE BEING SUED BY PLAINTIFF:                                                                                  By Linda Sheff a, Deputy Clerk
(LO ESTA DEMANDANDO EL DEMANDANTE):
 ALAN RAMIREZ, individually and on behalf of all others similarly
 situated
  NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
  below.
     You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
  served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
  case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
  Online Self-Help Center (www.courlinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
 the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
  may be taken without further warning from the court.
      There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
  referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
  (www.courlinfo.ca.gov/selfhe/p), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
  costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 1AVISO! Lo han demandado. Si no responde dentro de 30 dfas, la corle puede decidir en su contra sin escuchar su versi6n. Lea la informaci6n a
 continuaci6n.
     Tiene 30 DfAS DE CALENDAR/O despues de que le entreguen esta citaci6n y papeles /egales para presentar una respuesta por escrito en esta
 corle y hacer que se entregue una copia al demandante. Una carla o una Hamada te/ef6nica no lo protegen. Su respuesta por escrito tiene que estar
 en formato legal correcto si desea que procesen su caso en la corle. Es posible que haya un formulario que usted pueda usar para su respuesta.
 Puede encontrar estos formularios de la corle y mas informaci6n en el Centro de Ayuda de las Carles de California (www.sucorte.ca.gov), en fa
 biblioteca de !eyes de su condado o en la corle que le quede mas cerca. Si no puede pagar la cuota de presentaci6n, pida al secretario de la corle
 que le de un formulario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y fa corle le
 podra quitar su sue/do, dinero y bienes sin mas adverlencia.
    Hay otros requisitos legales. Es recomendable que flame a un abogado inmediatamente. Si no conoce a un abogado, puede 1/amar a un servicio de
 remisi6n a abogados. Si no puede pagar a un abogado, es posib/e que cumpla con los requisitos para obtener servicios /egales gratuitos de un
 programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de /ucro en el sitio web de California Legal Services,
 (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Carles de California, (www.sucorte.ca.gov) o poniendose en contacto con la corle o el
 co/egio de abogados locales. A VISO: Por fey, la corle tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sabre
 cualquier recuperaci6n de $10,000 6 mas de valor recibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
 pagar el gravamen de la corle antes de que la corle pueda desechar el caso.

The name and address of the court is:                                                                     CASE NUMBER:
                                                                                                          (Numero de/ Caso):
                            San Diego Superior Court
(El nombre y direcci6n de la corte es):
                                                                                                         _       37-2020-0000:3!N2-C U- 0 E- CTL
330 West Broadway, San Diego, Cahfomia 92101                                                                                                                        -
Hall of Justice Center
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
(El nombre, la direcci6n y el numero de te/efono def abogado def demandante, o def demandante que no tiene abogado, es):
Jeff Geraci, Cohelan Khoury & Singer, 605 C Street, Suite 200, San Diego, CA 92101; 619.595.3001

 DA TE:              0 ·1 /24/2020                                   Clerk, by                                                                             , Deputy
 (Fecha)                                                             (Secretario)                                              L. Sheffa                    (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
  [SEAL]
                                  1.      D
                                          as an individual defendant.
                                  2.      D
                                          as the person sued under the fictitious name of (specify):


                                     3.   CD    on behalf of (specify): Towne Park, LLC

                                          under:   D      CCP 416.10 (corporation)                        D         CCP 416.60 (minor)
                                                   D      CCP 416.20 (defunct corporation)                D         CCP 416.70 (conservatee)
                                                   D      CCP 416.40 (association or partnership)         OD        CCP 416.90 (authorized person)
                                                   D    other (specify):
                                     4.   D     by personal delivery on (date):
                                                                                                                                                              Pa e 1 of 1
Form Adopted for Mandatory Use
  Judicial Council of California
                                                                       SUMMONS                                                      Code of Civil Procedure§§ 412.20, 465
                                                                                                                                                    www.courtinfo.ca.gov
  SUM-100 (Rev. July 1, 2009]

                                                                                                                                               Ex. A, Pg. 28
         Case 3:20-cv-01032-H-KSC Document 1-2 Filed 06/05/20 PageID.36 Page 7 of 32
                                                                                                                                                                                  CM-010
  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                                   FOR COURT USE ONLY
,-Jeff Geraci (SBN 151519)
   COHELAN KHOURY & SINGER
   605 C Street, Suite 200
   San Diego, CA 92101
       TELEPHONENO. 619-595-3001                              FAXNO.: 619-595-3000
  ATTORNEY FOR (Name): Plaintiff ALAN RAMIREZ
                                                                                                                                      ELECTROHICALL Y FILED
                                                                                                                                         Superior Court of California,
SUPERIOR COURT OF CALIFORNIA, COUNTY OF                   San Diego                                                                         County of San Diego
      sTREET ADDREss:        330 W. Broadway
      MAILINGADDREss:        330 W. Broadway                                                                                             0112312020 at 04:44:40 PM
     cITYANDzIPcoDE:         San Diego, 92101                                                                                          Clerk of the Superior Court
         BRANCH NAME:        Hall of Justice                                                                                          By Linda Sheffa, Deputy Clerk
   CASE NAME:
  RAMIREZ v. TOWNE PARK, LLC
      CIVIL CASE COVER SHEET                                                                                             CASE NUMBER:
                                                                   Complex Case Designation
[Z]      Unlimited         Limited D                    CounterD            Joinder D       ..__ 37-2020-00003942- CU- 0 E-CTL                                                             -
         (Amount           (Amount
         demanded          demanded is          Filed with first appearance by defendant      JUDGE: Judge V..atherine Baca!
         exceeds $25,000)  $25,000  or less)         (Cal. Rules of Court, rule 3.402)         DEPT:
                               Items 1-6  below must  be completed   (see mstructtons  on page  2).
1. Check one box below for the case type that best describes this case:
    Auto Tort                                                Contract                                         Provisionally Complex Civil Litigation
    D        Auto (22)                                       D     Breach of contract/warranty (06)           (Cal. Rules of Court, rules 3.400-3.403)
    D        Uninsured motorist (46)                         D     Rule 3.740 collections (09)                D         Antitrust/Trade regulation (03)
    Other PI/PD/WD (Personal Injury/Property                 D     Other collections (09)                     D         Construction defect (10)
    Damage/Wrongful Death) Tort                              D     Insurance coverage (18)                    D         Mass tort (40)
    D        Asbestos (04)                                   D     Other contract (37)                        D         Securities litigation (28)
    D        Product liability (24)                          Real Property                                    D         Environmental/Toxic tort (30)
    D        Medical malpractice (45)                        D     Eminent domain/Inverse                     D         Insurance coverage claims arising from the
    D        Other PI/PD/WD (23)                                   condemnation (14)                                    above listed provisionally complex case
     Non-Pl/PD/WO (Other) Tort                               D     Wrongful eviction (33)
                                                                                                                        types (41)

    D    Business tori/unfair business practice (07)         D     Other real property (26)       Enforcement of Judgment
    D    Civil rights (08)                           Unlawful  Detainer                                       D
                                                                                                         Enforcement of judgment (20)
    D    Defamation (13)                                     D
                                                            Commercial    (31)                    Miscellaneous Civil Complaint
    D    Fraud (16)                                          D
                                                            Residential (32)                                  D
                                                                                                         RICO(27)
    D    Intellectual property (19)                          D
                                                            Drugs(38)                                         D
                                                                                                         Other complaint (not specified above) (42)
    D    Professional negligence (25)                Judicial Review                              Miscellaneous Civil Petition
    D    Other non-PI/PD/WD tort (35)                        D
                                                           Asset forfeiture (05)                              D
                                                                                                         Partnership and corporate governance (21)
   ~loyment                                                  D
                                                            Petition re: arbitration award (11)               D
                                                                                                         Other petition (not specified above) (43)
   LJ Wrongful termination (36)                              D
                                                           Writ of mandate (02)
   [Z] Other employment (15)                                 D
                                                           Other judicial review (39)
2. This case LLJ is           LJ is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
    a.   D   Large number of separately represented parties              d. [Z] Large number of witnesses
    b. [Z] Extensive motion practice raising difficult or novel          e.      D  Coordination with related actions pending in one or more courts
             issues that will be time-consuming to resolve                          in other counties, states, or countries, or in a federal court
    c. [Z] Substantial amount of documentary evidence                    f.      D  Substantial postjudgment judicial supervision

3. Remedies sought (check all that apply): a.[Z] monetary b. [Z] nonmonetary; declaratory or injunctive relief                                                       c.   D     punitive
4. Number of causes of action (specify): Seventeen (17)
5. This case [Z] is                    D
                                is not a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Date: January 23, 2020                                                                                       .,.J A     f1A                    ,
Jeff Geraci
                                   (TYPE OR PRINT NAME)
                                                                                       L ::_,~-l       T~
                                                                                             (SIGNA~TU=R=E""'o=F=pA""R., ,TY,. ,. .,. ,OR:-A.,.,TT=o.,. ,R=-N=E""Y=Fo=-R~P-A---RT=Y.,,..)- - - - -
                                                                       NOT! CE
  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
    in sanctions.
  • File this cover sheet in addition to any cover sheet required by local court rule.
  • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
    other parties to the action or proceeding.
  • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onlv.
                                                                                                                                                                                   JSa e 1 of 2
Form Adopted for Mandatory Use                                                                                                 Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
  Judicial Council of California
                                                             CIVIL CASE COVER SHEET                                                    Cal. Standards of Judicial Administration, std. 3.1 o
   CM-010 [Rev. July 1, 2007]                                                                                                                                        www.courtinfo.ca.gov

                                                                                                                                                                 Ex. A, Pg. 29
         Case 3:20-cv-01032-H-KSC Document 1-2 Filed 06/05/20 PageID.37 Page 8 of 32

                                                                                                                                         CM-010
                                      INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiff's designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                       CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                            Provisionally Complex Civil Litigation (Cal.
     Auto (22)-Personal Injury/Property              Breach of Contract/Warranty (06)                Rules of Court Rules 3.400-3.403)
          Damage/Wrongful Death                           Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
     Uninsured Motorist (46) (if the                           Contract (not unlawful detainer            Construction Defect (10)
          case involves an uninsured                               or wrongful eviction)                  Claims Involving Mass Tort (40)
          motorist claim subject to                       Contract/Warranty Breach-Seller                 Securities Litigation (28)
          arbitration, check this item                         Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
          instead of Auto)                                Negligent Breach of Contract/                   Insurance Coverage Claims
                                                               Warranty                                        (arising from provisionally complex
Other PI/PD/WD (Personal Injury/
Property Damage/Wrongful Death)                           Other Breach of Contract/Warranty                    case type listed above) (41)
                                                     Collections (e.g., money owed, open              Enforcement of Judgment
Tort
     Asbestos (04)                                        book accounts) (09)                             Enforcement of Judgment (20)
                                                          Collection Case-Seller Plaintiff                    Abstract of Judgment (Out of
          Asbestos Property Damage                                                                                   County)
          Asbestos Personal Injury/                       Other Promissory Note/Collections
                                                               Case                                            Confession of Judgment (non-
                Wrongful Death
                                                     Insurance Coverage (not provisionally                           domestic relations)
     Product Liability (not asbestos or
                                                          complex) (18)                                        Sister State Judgment
          toxiclenvironmentalj (24)
     Medical Malpractice (45)                            Auto Subrogation                                     Administrative Agency Award
          Medical Malpractice-                            Other Coverage                                           (not unpaid taxes)
                Physicians & Surgeons                Other Contract (37)                                       Petition/Certification of Entry of
                                                          Contractual Fraud                                        Judgment on Unpaid Taxes
          Other Professional Health Care
                Malpractice                               Other Contract Dispute                               Other Enforcement of Judgment
                                                                                                                     Case
     Other PI/PD/WD (23)                         Real Property
                                                     Eminent Domain/Inverse                           Miscellaneous Civil Complaint
          Premises Liability (e.g., slip
                                                          Condemnation (14)                               RICO (27)
                and fall)
                                                    Wrongful Eviction (33)                                Other Complaint (not specified
          Intentional Bodily Injury/PD/WO
                                                                                                               above) (42)
                (e.g., assault, vandalism)           Other Real Property (e.g., quiet title) (26)              Declaratory Relief Only
          Intentional Infliction of                       Writ of Possession of Real Property                  Injunctive Relief Only (non-
                Emotional Distress                        Mortgage Foreclosure                                       harassment)
          Negligent Infliction of                         Quiet Title                                          Mechanics Lien
                Emotional Distress                        Other Real Property (not eminent
                                                                                                               Other Commercial Complaint
          Other PI/PD/WD                                  domain, landlord/tenant, or
                                                                                                                     Case (non-tort/non-complex)
Non-PI/PD/WD (Other) Tort                                 foreclosure)
                                                                                                               Other Civil Complaint
     Business Tori/Unfair Business               Unlawful Detainer                                                  (non-tort/non-complex)
         Practice (07)                               Commercial (31)
                                                                                                      Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,             Residential (32)                                     Partnership and Corporate
         false arrest) (not civil                    Drugs (38) (if the case involves illegal                  Governance (21)
          harassment) (08)                                drugs, check this item; otherwise,              Other Petition (not specified
     Defamation (e.g., slander, libel)                    report as Commercial or Residential)                 above) (43)
           (13)                                  Judicial Review                                               Civil Harassment
     Fraud (16)                                      Asset Forfeiture (05)                                    Workplace Violence
     Intellectual Property (19)                      Petition Re: Arbitration Award (11)                       Elder/Dependent Adult
     Professional Negligence (25)                    Writ of Mandate (02)                                            Abuse
         Legal Malpractice                                Writ-Administrative Mandamus                         Election Contest
         Other Professional Malpractice                   Writ-Mandamus on Limited Court                       Petition for Name Change
              (not medical or legal)                          Case Matter                                      Petition for Relief From Late
      Other Non-PI/PD/WD Tort (35)                        Writ-Other Limited Court Case                              Claim
Employment                                                    Review                                           Other Civil Petition
     Wrongful Termination (36)                       Other Judicial Review (39)
     Other Employment (15)                                Review of Health Officer Order
                                                          Notice of Appeal-Labor
                                                              Commissioner A eals
CM-010 [Rev. July 1, 2007]                                                                                                                Page 2of 2
                                                     CIVIL CASE COVER SHEET

                                                                                                                              Ex. A, Pg. 30
Case 3:20-cv-01032-H-KSC Document 1-2 Filed 06/05/20 PageID.38 Page 9 of 32




   1 COHELAN KHOURY & SINGER
                                                                       ELECTRotHCALL Y FILED
     Isam C. Khoury, Esq. (SBN 58759)                                   Superior Court of California,
   2                                                                       County of San Diego
        ikhoury@ckslaw.com
   3 Michael D. Singer, Esq. (SBN 115301)                               01 !23!2020 at 04:44:40 Ptl.!1
        msinger(ii{ckslaw .com                                          Clerk of the Superior Court
   4 Jeff Geraci, Esq. (SBN 151519)                                    By Linda Sheff a, Deputy Clerk
        igeraci@ckslaw.com
   5 605 C Street, Suite 200
     San Diego, California 92101
   6
     Telephone:     (619) 595-3001
   7 Facsimile:     (619) 595-3000
                                                                           37-2020-00003942- CU- 0 E- CTL
   8 FERRARO EMPLOYMENT LAW, INC.
     Nicholas J. Fen-aro, Esq. (SBN 306528)
   9    nick@fen-aroemploymentlaw.com
     2305 Historic Decatm Road, Suite 100
  1O San Diego, California 92106

  11 Telephone:     (619) 693-7727
     Facsimile:     (202) 759-3965
  12 Attorneys for Plaintiff ALAN RAMIREZ

  13                       SUPERIOR COURT OF THE STATE OF CALIFORNIA

  14                             FOR THE COUNTY OF SAN DIEGO

  15 ALAN RAMIREZ, individually and on              Case No. _ _ _ _ _ _ _ _ _ _ _ __
     behalf of all others similarly situated,
  16                                               CLASS ACTION AND REPRESENTATIVE
             Plaintiffs,                           ACTION COMPLAINT
  17                                               FOR DAMAGES AND PENALTIES
  18   vs.                                         1. Failure to Pay All Wages
                                                   2. Failure to Pay Ove1iime Wages
  19 TOWNE PARK, LLC, a Maryland limited           3. Meal Period Violations
     liability company; and DOES 1 through 10,     4. Rest Period Violations
  20
     inclusive,                                    5. Wage Statement Violations
  21                                               6. Waiting Time Penalties
             Defendants.                           7. Failure to Reimburse Business Expenses
  22                                               8. Failure to Produce Employment Records
                                                   9. Unfair Business Practices
  23                                               10. PAGA - Failure to Pay All Wages
                                                   11. PAGA - Meal Period Violations
  24
                                                   12. PAGA - Rest Period Violations
  25                                               13. PAGA- Wage Statement Violations
                                                   14. PAGA- Waiting Time Penalties
  26                                               15. PAGA- Expense Reimbursement
                                                   16. PAGA - Employment Records
  27                                               17. PAGA - Employment Records(§ 1174)
  28                                                DEMAND FOR JURY TRIAL


                                     Class Action and PAGA Complaint
                                                                                           Ex. A, Pg. 31
Case 3:20-cv-01032-H-KSC Document 1-2 Filed 06/05/20 PageID.39 Page 10 of 32




    1          Plaintiff ALAN RAMIREZ ("Plaintiff'), individually and on behalf of all others similarly

    2 situated, and as a representative of the State of California, alleges as follows:

    3                                           INTRODUCTION
    4          L      Plaintiff Alan Ramirez brings this representative and proposed class action against

    5 TOWNE PARK, LLC, and DOES 1 through 10, inclusive, ("Defendants") for unpaid wages,

    6 overtime wages at the regular rate, meal and rest period violations, wage statement violations,

    7 waiting time penalties, unreimbursed business expenses, and unfair business practices, for four

    8 years before filing this action. ("Class Period").

    9          2.     Plaintiff gave notice of these claims to Defendants and the California Labor and

   10 Workforce Development Agency ("LWDA"). There has been no notice of LWDA intervention,

   11 nor cure by Defendants. Plaintiff asserts claims for civil penalties as a representative of the State of

   12 California, and to the extent permitted by law, on behalf of the all aggrieved current and former

   13 employees of Defendants. Private Attorneys General Act ("PAGA") Labor Code §§ 2698 et seq

   14 2699.3(a)(2)(C).    A true and correct copy of the November 18, 2019 notice is attached and

   15 demonstrates Plaintiff is an aggrieved employee with standing to bring representative claims on

   16 behalf of the State, LWDA, other aggrieved employees. Exhibit 1
   17          3.     Plaintiff seeks to represent all current and fom1er non-exempt employees of

   18 Defendants who suffered one or more of the alleged violations ("aggrieved employees") during the

   19 PAGA limitations period (one year and 65 days prior to the commencement of this action until the

   20 commencement of trial in this matter). Labor Code section 2698, et seq.
   21                              I.    JURISDICTION AI~n VENUE
   22          4.     Venue as to each Defendant is proper in this judicial district. Code of Civil

   23 Procedure, § 395. Defendants conduct business in San Diego County, and all are within the

   24 jurisdiction of this Court for service of process purposes. The unlawful acts alleged have a direct

   25 effect on Plaintiff and those similarly situated within California and San Diego County. The San

   26 Diego County also has jurisdiction because individual class member claims are under the $75,000

   27 jurisdictional threshold for federal jurisdiction and the aggregate claim is under $5,000,000

   28 threshold of the Class Action Fairness Act of 2005 ("CAFA"), 28 U.S.C. § 1332.


                                                      - 1-
                                           Class Action and PAGA Complaint
                                                                                            Ex. A, Pg. 32
Case 3:20-cv-01032-H-KSC Document 1-2 Filed 06/05/20 PageID.40 Page 11 of 32




    1          5.     There is no federal question, the issues are based solely on California law, including

    2 the Labor Code, IWC Wage Orders, Code of Civil Procedure, and Business and Professions Code.

    3          6.     Over two-thirds or more of the proposed class are or at all relevant times were,

    4 California residents and Plaintiff alleges this is a local case or controversy not subject to CAFA

    5          7.     As a PAGA action, this matter is not subject to removal. 28 U.S.C. §§ 1332(a)-(d).

    6                                         II.   PARTIES

    7          8.     ALAN RAMIREZ is a California resident. From about May 2019 through

    8 September 2019, he was employed with TOWNE PARK, LLC as a "guest service associate," also

    9 known as a valet attendant, hotel valet attendant.

   10          9.     TOWNE PARK, LLC is a Maryland limited liability company.

   11          10.    True names and capacities of DOES 1 through 10 are unknown to Plaintiff, who

   12 sues them by fictitious names. Code of Civil Procedure § 474. Plaintiff is informed, believes, and

   13 alleges, each DOE Defendant is legally responsible in some manner for unlawful acts alleged.

   14 Plaintiff will amend to add names and capacities of DOE Defendants when they become known.

   15          11.    Plaintiff is informed and believes each Defendant acted in all respects pertinent to

   16 this action as the agent of the other Defendants, carried out a joint scheme, plan or policy, and the

   17 acts of each Defendant are legally attributable to the other Defendants. Based on employment

   18 records and policies and control over Plaintiff, Defendant employed Plaintiff.

   19                              III. GENERAL ALLEGATIONS
   20          12.    Plaintiff re-alleges all preceding paragraphs.

   21          13.    Defendants provide hospitality and parking services to hotels, restaurants, casinos,

   22 airports, healthcare providers, and others. Defendants employ more than 14,000 associates

   23 throughout California. Defendants maintain common payroll policies and practices and manage

   24 these employee functions using common administrators in centralized locations.

   25          14.    Plaintiff and other similarly-situated persons were paid as hourly, non-exempt

   26 employee by Defendants, and earned compensation in addition to hourly wages, including

   27 "Holiday Premiums" and shift differentials. Plaintiff and other similarly-situated persons also

   28 earned compensation at multiple hourly rates each week and during each pay period.


                                                      -2-
                                          Class Action and PAGA Complaint
                                                                                           Ex. A, Pg. 33
Case 3:20-cv-01032-H-KSC Document 1-2 Filed 06/05/20 PageID.41 Page 12 of 32




    1          15.    Plaintiff worked more than 40 hours per workweek and 8 hours per workday during

    2 the Class Period.

    3          16.    Defendants failed to include all fonns of renumeration (including but not limited to

    4 Holiday Premiums, multiple hourly rates, and Shift Differentials) in the regular rate of pay for

    5 purposes of calculating and paying the correct overtime rate and, as a result, underpaid overtime

    6 wages for Plaintiff and other similarly-situated employees.

    7          17.    Defendants maintained a policy and practice requiring Plaintiff and putative class

    8 members to serve clients at all times, by parking or retrieving cars or meeting other demands. As a

    9 result, Plaintiff and the putative class remained subject to Defendants' control during meal and rest

   10 periods, and, if begun, these periods were often late, interrupted, or cut short. Defendants

   11 maintained a policy requiring employees to clock out for meal periods, whether taken or not,

   12 which forced Plaintiff and the putative class to work off the clock to complete necessary work.

   13          18.    Plaintiff and the putative class were not paid all premium wages for non-compliant

   14 meal or rest periods. Plaintiff received only one rest period premium during his employment.

   15          19.    During Plaintiffs employment, he and other similarly-situated employees used

   16 personal cell phones to maintain necessary communications with coworkers and serve customers.

   17 Defendants did not reimburse Plaintiff or putative class members for work-related cell phone use.

   18          20.    Defendants' policy and practice of not paying all wages and premiums owed

   19 resulted in Defendants failing to timely pay all final wages owed at te1mination of employment.

   20 Plaintiff alleges Defendants also maintain a policy of underpaying waiting time penalties when due

   21 by tenninating an employee on one day and then registering the tern1ination through human

   22 resources days later and not providing the employee's final paycheck until the later date.

   23          21.    Defendants' are liable for waiting time penalties to Plaintiff and the putative class

   24 for not timely paying all amounts owed to them upon te1mination of employment.

   25         22.     As a result of Defendants' violations, not all wage statements accurately state hours

   26 worked, gross and net wages earned and paid, all hourly rates in effect, and c01Tesponding number

   27 of hours worked at each hourly rate on each wage statement. On many wage statements it could

   28 not be dete1mined if rates or amounts earned and paid were correctly calculated by Defendant.


                                                     -3-
                                          Class Action and PAGA Complaint
                                                                                          Ex. A, Pg. 34
Case 3:20-cv-01032-H-KSC Document 1-2 Filed 06/05/20 PageID.42 Page 13 of 32




    1         23.     As an example of these violations, Defendants paid numerous hourly rates to

    2 Plaintiff and the putative class during certain pay periods, including during Plaintiff's pay period

    3 09/02/2019 to 09/15/2019 (check date: 09/20/2019). The basis of the ove1iime rates earned or paid,

    4 including the regular rates used, cannot be determined by Plaintiff and other putative class

    5 members using simple arithmetic. To the extent these rates and wages could be determined, it

    6 would be necessary for putative class members to be provided additional documents to do so.

    7         24.     Plaintiff made numerous requests to Defendants to inspect or obtain employment

    8 records under Labor Code section 226,432, 1198.5 and IWC Wage Orders, including IWC Wage

    9 Order No. 5, but Defendants' withheld and refused to provide all records required by these laws,

   10 including (without limitation) signed background check authorization fo1ms and time records.

   11         25.     As a result of Defendants' other violations, it failed to keep all required records for

   12 Plaintiff and the putative class and violated, among others, Labor Code sections 1174 and 1174.5.

   13                           IV. CLASS ACTION ALLEGATIONS
   14         26.     Plaintiff seeks to represent a Plaintiff Class defined as:

   15
              All persons employed by Defendants' as non-exempt Guest Service Associates,
   16         Valets, Attendants, or in similar positions, at any tin1e starting four years from the
              filing of this Complaint.
   17
              27.     Plaintiff seeks to certify a subclass defined as:
   18
              Unpaid Wage Subclass
   19
              All Plaintiff Class members not paid all regular wages for all hours worked.
   20
              28.     Plaintiff seeks to certify a subclass defined as:
   21
              Overtime Subclass
   22
              All Plaintiff Class members not paid all overtime wages for all hours worked over
   23         eight per day or f miy per week.
   24
              29.     Plaintiff seeks to certify a subclass defined as:
   25
              Meal Period Subclass
   26         All Plaintiff Class members who worked shifts of five hours or more without a
   27         duty-free meal period of at least 30 minutes, and not paid one hour at the regular
              rate for each of those days.
   28


                                                      -4-
                                           Class Action and PAGA Complaint
                                                                                             Ex. A, Pg. 35
Case 3:20-cv-01032-H-KSC Document 1-2 Filed 06/05/20 PageID.43 Page 14 of 32




    1          30.    Plaintiff seeks to certify a subclass defined as:

    2          Rest Period Subclass

    3          All Plaintiff Class members who worked shifts of four hours or a major
               fraction thereof without being authorized or permitted a rest period of at
    4          least 10 minutes and were not paid one hour at the regular rate for each of
               those days.
    5

    6          31.     Plaintiff seeks to certify a subclass defined as:

    7          \Vaiting Time Subclass
               All members of the Plaintiff Class to whom Defendants failed to pay all wages due
    8
               to them upon termination or resignation under Labor Code,§§ 201-203.
    9
               32.     Plaintiff seeks to certify a subclass defined as:
   10
               Wage Statement Subclass
   11
               All Plaintiff Class members to whom Defendants improperly failed to provide
   12          accurate itemized wage statements under Labor Code § 226.

   13          33.     Plaintiff seeks to ce11ify a subclass of employees defined as follows:
   14          UCL Subclass
   15          All members of the Unpaid Wage, Overtime, Meal Period, Rest Period and
               Reimbursement Subclasses.
   16
               34.     Plaintiff seeks to certify a subclass defined as:
   17

   18          Reimbursement Subclass
               All members of the Plaintiff Class who used personal cell phones for Defendants'
   19
               business purposes, but were not reimbursed.
   20
               35.     Plaintiff seeks to certify a subclass defined as:
   21
               Records Request Subclass
   22
               All members of the Plaintiff Class who made a written request for employment
   23          records, signed documents, and payroll records.

   24          36.     Plaintiff reserves the right to modify the Class description or fu11her divide it into

   25 subclasses or limit it to paiiicular issues. California Rules of Comi, Rule 3. 765(b).

   26          37.     This action has been brought and may be maintained as a class action pursuant to

   27 Code of Civil Procedure § 382 because there is a well-defined common interest of many persons

   28 and it is impractical to bring them all before the court.


                                                       -5-
                                            Class Action and PAGA Complaint
                                                                                                Ex. A, Pg. 36
Case 3:20-cv-01032-H-KSC Document 1-2 Filed 06/05/20 PageID.44 Page 15 of 32




    1          A.      Ascertainable Class

    2                  The proposed class and subclasses are ascertainable because they can be identified
               38.
    3
        and located using Defendants' payroll and personnel records.
    4
               B.      Numerosity
    5
               39.     While the precise number of Class Members has not yet been detemrined, Plaintiff
    6
        is informed and believes there are over 1,000 putative Class members in California affected by
    7
        Defendants' policies. Joinder of all members of the proposed Class is not practicable.
    8
                C.     Commonality
    9
               40.     There are questions of law and fact common to the Class predominate over any
   10
        questions affecting only individual Class Members. Common questions are set forth in each of the
   11
        causes of action throughout this Complaint.
   12
               D.      Typicality
   13
               41.     The claims of the named Plaintiff are typical of the claims of the proposed Plaintiff
   14
        Class. Plaintiff and all members of the Class and subclasses sustained injuries and damages arising
   15
        out of and caused by the Defendants' common course of conduct in violation of laws, regulations
   16
        that have the force and effect of law, and statutes as alleged.
   17
               E.      Adequacy of Representation
   18
               42.     Plaintiff will fairly and adequately represent and protect the interests of the
   19
        members of the Class. Proposed Class Counsel, Cohelan Khoury & Singer and Fenaro
   20
        Employment Law, Inc., who represent Plaintiff, are competent and experienced in litigating
   21
        employment class actions. Plaintiff is aware and understands his obligations to faithfully assist in
   22 the preparation of the case and to make decisions in the best interests of the putative class.
   23
               F.      Superiority of Class Action
   24
               43.     A class action is superior to other available means for the fair and efficient
   25
        adjudication of this controversy. Each Class member has been damaged and is entitled to recovery
   26
        by Defendants' illegal policies and practices, and a Class action allows them to litigate their claims
   27
        in the most efficient and economical manner for the parties and judicial system. There are no likely
   28
        difficulties managing this action that preclude its maintenance as a class action.

                                                        -6-
                                            Class Action and PAGA Complaint
                                                                                             Ex. A, Pg. 37
Case 3:20-cv-01032-H-KSC Document 1-2 Filed 06/05/20 PageID.45 Page 16 of 32




    1          44.        The predominating common questions of law and fact include:

    2                a. Whether Defendants violated the law by failing to properly calculate Plaintiff Class

    3                     Members' regular rate of pay;

    4                b. Whether Defendants violated California law by failing to properly compensate

    5                     Plaintiff Class Members for all overtime hours;

    6                c. Whether the Plaintiff Class is entitled to penalties under Section 226;

    7                d. Whether the Plaintiff Class is entitled to waiting time penalties under Section 203;

    8                e. Whether Defendants violated Labor Code sections 203, 226, and 1194; and IWC

    9                     Wage Orders, and whether that violates fundamental public policy;

   10                f.   Whether Defendants are liable for equitable relief pursuant to Business and

   11                     Professions Code, sections 17200, et seq.

   12                                     V.     CAUSES OF ACTION

   13                                   FIRST CAUSE OF ACTION
                                      FAILURE TO PAY ALL WAGES
   14                     (ALL CLAIMS ARE ALLEGED AGAINST ALL DEFENDANTS)
   15          45.        Plaintiff inc01vorates the preceding paragraphs of this Complaint.
   16          46.        By failing to pay all wages for hours Plaintiff and putative class members were

   17 under their control, including when clocked out for meal periods, but continuing to work,

   18 Defendants failed to pay mininmm, regular, and overtime wages and violated Labor Code section

   19 1194 and IWC Wage Orders, including 5-2001.
   20          47.        Defendants' unlawful acts deprived Plaintiff and putative class members of

   21 minimum, regular, and overtime wages in amounts to be determined at trial, and they are entitled

   22 to recover these amounts, along with liquidated damages for unpaid minimum wages, and interest,

   23 attorneys' fees, and costs.
   24                                    SECOND CAUSE OF ACTION
                                     FAILURE TO PAY OVERTIME WAGES
   25

  26           48.        Plaintiff incorporates the preceding paragraphs of this Complaint
  27           49.        By their failure to record all time Plaintiff and putative class members were under

  28 their control, and by their failure to c01Tectly calculate the regular rate of pay, Defendants failed to


                                                          -7-
                                               Class Action and PAGA Complaint
                                                                                                  Ex. A, Pg. 38
Case 3:20-cv-01032-H-KSC Document 1-2 Filed 06/05/20 PageID.46 Page 17 of 32




    1 pay all overtime wages earned, for hours worked over eight (8) hours in one day or forty (40)

    2 hours in one week, and violated provisions of Labor Code section 1194 and IWC Wage Orders,

    3 including 5-2001.

    4          50.    Defendants' unlawful acts deprived Plaintiff putative class members of overtime

    5 wages in amounts to be detern1ined at trial, and they are entitled to recover these amounts, along

    6 with interest, attorneys' fees, and costs.

    7                                     THIRD CAUSE OF ACTION
                                         MEAL PERIOD VIOLATIONS
    8

    9          51.    Plaintiff incorporates the preceding paragraphs of this Complaint.
   10          52.    By failing to provide duty-free meal periods of at least thirty (30) minutes for shifts

   11 of five hours or more, which began before the end of the fifth hour of work, and failing to pay such

   12 employees premium wages of one (1) hour of pay at their regular rate of compensation for each

   13 workday the meal period was not provided, Defendants willfully violated the provisions of Labor

   14 Code sections 226.7 and IWC Wage Orders, including 5-2001.
   15          53.    By failing to correctly calculate the regular rate of pay, by failing to include all

   16 compensation earned during the pay period, Defendants failed to pay all premium wages owed.
   17          54.    Defendants' unlawful acts deprived Plaintiff and the members of the Plaintiff Class

   18 and Subclasses Plaintiff seeks to represent of premium wages and/or other compensation in

   19 amounts to be deternuned at trial, and they are entitled to recover such amounts, plus interest,

   20 attorneys' fees, and costs.
   21                                    FOURTH CAUSE OF ACTION
                                         REST PERIOD VIOLATIONS
   22

   23          55.    Plaintiff incorporates the preceding paragraphs of this Complaint.
   24          56.    By failing to authorize and permit Plaintiff to receive a rest period of at least 10

   25 minutes on for every four (4) hours or major fraction thereof worked per day, and by failing to

   26 provide premium wages at the regular rate of pay when these periods were not pem1itted or

   27 authorized, Defendants willfully violated the provisions of Labor Code section 226.7 and IWC

   28 Wage Orders, including 5-2001.

                                                      - 8-
                                           Class Action and PAGA Complaint
                                                                                            Ex. A, Pg. 39
Case 3:20-cv-01032-H-KSC Document 1-2 Filed 06/05/20 PageID.47 Page 18 of 32




    1         57.     Defendants' unlawful acts deprived Plaintiff and the members of the Plaintiff Class

    2 and Subclasses Plaintiff seeks to represent of premium wages and/or other compensation in

    3 amounts to be detennined at trial, and they are entitled to recover such amounts, plus interest,

    4 attorneys' fees, and costs.
    5                           FIFTH CAUSE OF ACTION
               FAILURE TO PROVIDE ACCURATE ITEMIZED WAGE STATEMENTS
    6

    7         58.     Plaintiff incorporates all preceding paragraphs of this Complaint.
    8         59.     Defendants must itemize in wage statements all deductions from payment of wages

    9 and to accurately rep01t, among other things, total hours worked, all hourly wage rates earned, and

   10 gross and net wages earned. Labor Code§ 226(a). Defendants knowingly and intentionally failed

   11 to comply with Labor Code section 226(a) on wage statements provided to Plaintiff and members

   12 of the Wage Statement Subclass because, among other reasons, the wage statements failed to

   13 accurately set fo1th all hours worked, and all hourly rates earned, gross and net wages earned.
   14         60.     The wage statements issued to Plaintiff and the putative class were inaccurate and

   15 incorrect causing confusion and damage to Plaintiff and the putative class and concealed from

   16 them their earnings to which they were entitled to receive by law. As a consequence of

   17 Defendants' knowing and intentional failure to comply with section 226(a), Plaintiff and Wage

   18 Statement Subclass members are entitled to actual damages or penalties not to exceed $4,000 for

   19 each employee pursuant to Labor Code section 226(b), with interest and attorneys' fees and costs.
   20                                   SIXTH CAUSE OF ACTION
                                        WAITING TIME PENALTIES
   21

   22         61.     Plaintiff incorporates the preceding paragraphs of this Complaint.
   23          62.    Defendants had a consistent and uniforn1 policy, practice, and procedure of willfully

   24 failing to timely pay fom1er employees all earned wages. Labor Code sections 201 and 202 require

   25 Defendants to pay their employees all wages due within the time required by law. If an employer

   26 willfully fails to timely pay such wages the employer must, as a penalty, continue to pay the

   27 subject employee's wages until the back wages are paid in full or an action is commenced. Labor

   28 Code§ 203. The penalty cannot exceed 30 days of wages.

                                                     -9-
                                          Class Action and PAGA Complaint
                                                                                           Ex. A, Pg. 40
Case 3:20-cv-01032-H-KSC Document 1-2 Filed 06/05/20 PageID.48 Page 19 of 32




    1           63.    Members of the Waiting Time Subclass are no longer employed by Defendants.

    2           64.    Defendants willfully failed to pay Waiting Time Subclass Members wages due at

    3 tennination or within 72 hours ofresignation, and failed to pay those sums for 30 days thereafter.

    4           65.    Defendants' willful failure to pay wages to the Waiting Time Subclass Members

    5 violates Labor Code section 203 because Defendants knew wages were due to the Waiting Time

    6 Subclass Members, but failed to pay them.

    7                               SEVENTH CAUSE OF ACTION
                             FAILURE TO REIMBURSE BUSINESS EXPENSES
    8

    9           66.    Plaintiff inc01vorates the preceding paragraphs of this Complaint.
   10          67.     Plaintiff and the members of the class he seeks to represent incurred expenses in the
   11 performance of their job duties, including the use of personal cell phones. Plaintiff was not fully

   12 reimbursed for incmTing these necessary and reasonable business expenses.

   13          68.     Defendants had a policy which failed to fully reimburse Plaintiff and other similarly
   14 situated Class members for expenses, in violation of California Labor Code section 2802.

   15          69.     As a result of Defendants' unlawful acts, Plaintiff and class members sustained
   16 damages, including loss of expense reimbursements, in amounts to be determined at trial, plus

   17 interest, and attorneys' fees and costs.

   18                                   EIGHTH CAUSE OF ACTION
   19                                 FAILURE TO PRODUCE RECORDS

   20
               70.     Plaintiff inc01vorates the preceding paragraphs of this Complaint.
   21
               71.     Plaintiff and the members of the class he seeks to represent requested employment
   22
        records, including pursuant to Labor Code sections 226, 432, 1198.5, the IWC Wage Orders,
   23
        including IWC Wage Order 5-2001, but Defendants refused to provide all documents to which
   24
        they are entitled, including signed copies of background authorization forms, time records, and
   25
        other records required to be produced by these statutes.
   26
               72.     As a result of Defendants' knowing and intentional failure to comply with these
   27
        Labor Code sections, Plaintiff and the members of the Records Request Subclass are entitled to
   28
        recover penalties in amounts to be determined at trial, plus interest, and attorneys' fees and costs.

                                                       - 10 -
                                            Class Action and PAGA Complaint
                                                                                              Ex. A, Pg. 41
Case 3:20-cv-01032-H-KSC Document 1-2 Filed 06/05/20 PageID.49 Page 20 of 32




    1                                 NINTH CAUSE OF ACTION
                                     UNFAIR BUSINESS PRACTICES
    2
    3         73.    Plaintiff incorporates the preceding paragraphs of this Complaint.
    4         74.    At all relevant times, Defendants engaged in unlawful and unfair business practices
    5 in violation of Business and Professions Code section 17200 et seq. through common and systemic

    6 employment policies and practices by failing to provide the employment protections, wages,

    7 premiums, reimbursements and other funds and prope1iy owed to Plaintiff and the UCL Subclass,

    8 as alleged throughout this Complaint, in violation of the Labor Code and IWC Wage Orders.

    9         75.     Defendants' business practices deprived Plaintiff and the UCL Subclass of
   1O compensation, reimbursements and other funds to which they are legally entitled, constitutes

   11 unlawful and unfair business practices, provides an unfair advantage to Defendants over its

   12 competitors who comply with wage and hour and employment laws, and unjustly enriches them.

   13         76.     Because Plaintiff is a victim of Defendants' unfair and unlawful conduct, as alleged
   14 in throughout this Complaint, Plaintiff, as an individual and on behalf of the Class Members, seeks

   15 restitution of all monies and property withheld, acquired or converted by Defendants pursuant to

   16 Business and Professions Code sections 17202, 17203, 17204, and 17208.

   17         77.     Plaintiff and Class Members are entitled to an injunction, restitution, and other
   18 equitable relief against such unlawful practices to return all funds over which Plaintiff and Class

   19 Members have an ownership interest and to prevent future damage pursuant to Business and

   20 Professions Code section 17200 et seq.
   21                             TENTH CAUSE OF ACTION
                        PAGA PENALTIES FOR FAILURE TO PAY ALL WAGES
   22
   23         78.     Plaintiff incorporates the preceding paragraphs of this Complaint.

   24         79.     As set forth in this Complaint, Defendants violated and are liable pursuant to Labor

   25 Code sections 201 through 204,210, 510, 558, 1182.12, 1194, 1194.2, 1197, 1197.1, 1197.5, 1198,

   26 and the IWC Wage Orders, by failing to timely pay all wages owed to Plaintiff and aggrieved

   27 employees during the PAGA Period.

   28         80.     Plaintiff and aggrieved employees seek to recover all recoverable civil penalties and


                                                    - 11 -
                                          Class Action and PAGA Complaint
                                                                                           Ex. A, Pg. 42
Case 3:20-cv-01032-H-KSC Document 1-2 Filed 06/05/20 PageID.50 Page 21 of 32




    1 other recoverable amounts under the foregoing sections of the Labor Code, in addition to under

    2 Labor Code section 2699(£), which provides a penalty for those provisions of the Labor Code for

    3 which a civil penalty is not specifically provided.

    4          81.    For purposes of this action, Plaintiff, as a representative of the State of California,

    5 seeks to invoke Labor Code section 1195.5, which states: "The Division of Labor Standards

    6 Enforcement shall determine, upon request, whether the wages of employees, which exceed the

    7 minimum wages fixed by the commission, have been cmrectly computed and paid.                    For this

    8 purpose, the division may examine the books, reports, contracts, payrolls, and documents of the

    9 employer relative to the employment of employees."

   10                            ELEVENTH CAUSE OF ACTION
                         PAGA PENALTIES FOR MEAL PERIOD VIOLATIONS
   11

   12          82.    Plaintiff incorporates the preceding paragraphs of this Complaint.

   13          83.    As set forth in this Complaint, Defendants violated and are liable pursuant to Labor

   14 Code sections 226.7 and 512 and the IWC Wage Orders for failure to provide compliant meal

   15 periods and for failing to pay all meal period premiums in lieu of providing compliant meal

   16 periods owed to Plaintiff and aggrieved employees during the PAGA Period.

   17          84.    Plaintiff and aggrieved employees seek to recover all recoverable civil penalties and

   18 other recoverable amounts under the foregoing sections of the Labor Code, in addition to under

   19 Labor Code section 2699(£), which provides a penalty for those provisions of the Labor Code for

   20 which a civil penalty is not specifically provided.
                                  TWELFTH CAUSE OF ACTION
   21                     PAGA PENAL TIES FOR REST PERIOD VIOLATIONS
   22
               85.    Plaintiff incorporates the preceding paragraphs of this Complaint.
   23
               86.    As set forth in this Complaint, Defendants violated and are liable pursuant to Labor
   24
        Code sections 226.7 and the IWC Wage Orders for failure to provide compliant rest periods and
   25
        for failing to pay all rest period premiums in lieu of providing compliant rest periods owed to
   26
        Plaintiff and aggrieved employees during the PAGA Period.
   27
               87.    Plaintiff and aggrieved employees seek to recover all recoverable civil penalties and
   28

                                                    - 12 -
                                          Class Action and PAGA Complaint
                                                                                            Ex. A, Pg. 43
Case 3:20-cv-01032-H-KSC Document 1-2 Filed 06/05/20 PageID.51 Page 22 of 32




    1 other recoverable amounts under the foregoing sections of the Labor Code, in addition to under

    2 Labor Code section 2699(:t), which provides a penalty for those provisions of the Labor Code for

    3 which a civil penalty is not specifically provided.

    4                          THIRTEENTH CAUSE OF ACTION
                      PAGA PENALTIES FOR FAILURE TO PROVIED ACCURATE
    5                           ITEMIZED WAGE STATEMENTS

    6
               88.     Plaintiff incorporates the preceding paragraphs of this Complaint.
    7
               89.     As set forth in this Complaint, Defendants violated and are liable pursuant to Labor
    8
        Code sections 226 and 226.3 and the IWC Wage Orders for failure to provide accurate itemized
    9
        wage statements to Plaintiff and aggrieved employees during the PAGA Period.
   10
               90.     Plaintiff and aggrieved employees seek to recover all recoverable civil penalties and
   11
        other recoverable amounts under the foregoing sections of the Labor Code, in addition to under
   12
        Labor Code section 2699(:t), which provides a penalty for those provisions of the Labor Code for
   13
        which a civil penalty is not specifically provided.
   14                        FOURTEENTH CAUSE OF ACTION
   15       PAGA PENAL TIES FOR FAILURE TO TIMELY PAY WAGES AT SEPARATION

   16
               91.     Plaintiff incorporates the preceding paragraphs of this Complaint.
   17
               92.     As set forth in this Complaint, Defendants violated and are liable pursuant to Labor
   18
        Code sections 201 through 203 and the IWC Wage Orders for failure to pay all wages owed to
   19
        Plaintiff and aggrieved employees within the statutorily-proscribed timelines following termination
   20
        of employment during the PAGA Period.
   21
               93.     Plaintiff and aggrieved employees seek to recover all recoverable civil penalties and
   22
        other recoverable amounts under the foregoing sections of the Labor Code, in addition to under
   23
        Labor Code section 2699(:t), which provides a penalty for those provisions of the Labor Code for
   24
        which a civil penalty is not specifically provided.
   25                         FIFTEENTH CAUSE OF ACTION
              PAGA PENALTIES FOR FAILURE TO REIMBURSE BUSINESS EXPENESES
   26

   27          94.     Plaintiff incorporates the preceding paragraphs of this Complaint.
   28           95.    As set forth in this Complaint, Defendants violated and are liable pursuant to Labor

                                                      - 13 -
                                            Class Action and PAGA Complaint
                                                                                            Ex. A, Pg. 44
Case 3:20-cv-01032-H-KSC Document 1-2 Filed 06/05/20 PageID.52 Page 23 of 32




    1 Code sections 2802 and 2804 and the IWC Wage Orders for failure to reimburse all necessary

    2 expenditures or losses incurred by Plaintiff and aggrieved employees in direct discharge of their

   3 employment duties during the PAGA Period.

    4          96.     Plaintiff and aggrieved employees seek to recover all recoverable civil penalties and

    5 other recoverable amounts under the foregoing sections of the Labor Code, in addition to under

    6 Labor Code section 2699(:f), which provides a penalty for those provisions of the Labor Code for

    7 which a civil penalty is not specifically provided.

    8                          SIXTEENTH CAUSE OF ACTION
             PAGA PENAL TIES FOR FAILURE TO PRODUCE EMPLOYMENT RECORDS
    9

   10          97.     Plaintiff incorporates the preceding paragraphs of this Complaint.

   11          98.     As set forth in this Complaint, Defendants violated and are liable pursuant to Labor

   12 Code sections 226,432, 1198.5 and the IWC Wage Orders, including IWC Wage Order No. 5, for

   13 failure to provide all records upon request, as required by those statutes, to Plaintiff and aggrieved

   14 employees during the PAGA Period.

   15          99.     Plaintiff and aggrieved employees seek to recover all recoverable civil penalties and

   16 other recoverable amounts under the foregoing sections of the Labor Code, in addition to under

   17 Labor Code section 2699(:f), which provides a penalty for those provisions of the Labor Code for

   18 which a civil penalty is not specifically provided.
                             SEVENTEENTH CAUSE OF ACTION
   19          PAGA PENALTIES FOR FAILURE TO MAINTAIN ACCURATE RECORDS
   20
               100.    Plaintiff incorporates the preceding paragraphs of this Complaint.
   21
               101.    Defendants violated Labor Code section 1174 and 1174.5 and the IWC Wage
   22
        Orders, for failure to maintain accurate wage statement records, including all hours worked and
   23
        wages paid at the appropriate rate to Plaintiff and aggrieved employees during the PAGA Period.
   24
               102.    Plaintiff and aggrieved employees seek to recover all recoverable civil penalties and
   25
        other recoverable amounts under the foregoing sections of the Labor Code, in addition to under
   26
        Labor Code section 2699(:f), which provides a penalty for those provisions of the Labor Code for
   27
        which a civil penalty is not specifically provided.
   28


                                                      - 14 -
                                            Class Action and PAGA Complaint
                                                                                            Ex. A, Pg. 45
Case 3:20-cv-01032-H-KSC Document 1-2 Filed 06/05/20 PageID.53 Page 24 of 32




    1                                  VI. PRAYER FOR RELIEF

    2         Plaintiff prays for judgment as follows:

    3         A.      For certification of this action as a class action;

    4         B.      For appointment of Plaintiff as the representative of the Class;

    5         C.      For appointment of counsel for Plaintiff as Class Counsel;

    6         D.      For injunctive relief;

    7         E.      For compensatory damages in an amount according to proof;

    8          F.     For all interest accrued to date;

    9          G.     For disgorgement of all amounts wrongfully obtained;

   10          H.     For this action to be maintained as a representative action under the PAGA and for

   11 Plaintiff and his counsel to be provided with all enforcement capability as if the action were

   12 brought by the California Division of Labor Standards Enforcement;

   13          I.     For recovery of civil penalties and other recoverable amounts under the PAGA;

   14          J.     For reasonable attorneys' fees and costs;

   15          K.     For such other relief the Comi deems just and proper.

   16

   17 Dated: January 23, 2020                         COHELAN KHOURY & SINGER
                                                      FERRARO EMPLOYMENT LAW, INC.
   18

   19                                                 By:_"__~~
   20                                                        JeffJGeraci, Esq.
                                                      Attorne ·..; for Plaintiff Alan Ramirez, individually and
   21                                                 on behalf of others similarly situated

   22                                 DEMAND FOR JURY TRIAL

   23
              Plaintiff demands a jury trial of all claims triable as of right by jmy.
   24

   25 Dated: January 23, 2020                         COHELAN KHOURY & SINGER
                                                      FERRARO EMPLOYMENT LAW, INC.
   26
   27                                                 B y : _ ~ ~ - ~ - •-
                                                            -~aci,Esq.
   28                                                 Attorneys for Plaintiff Alan Ramirez, individually and
                                                      on behalf of others similarly situated

                                                      - 15 -
                                           Class Action and PAGA Complaint
                                                                                             Ex. A, Pg. 46
Case 3:20-cv-01032-H-KSC Document 1-2 Filed 06/05/20 PageID.54 Page 25 of 32




                                                                    Ex. A, Pg. 47
Case 3:20-cv-01032-H-KSC Document 1-2 Filed 06/05/20 PageID.55 Page 26 of 32




                                    F                   ARO
                                    E~1PLOYMEN1" LAW
                                      NICHOLAS J. FERRARO
                                   nick@ferraroemploymentlaw.com

                                           November 18, 2019

                            NOTICE OF LABOR CODE VIOLATIONS
                             LABOR CODE SECTIONS 2698 et seq.

  PAGA NOTICE VIA ONLINE FILING

  California Labor and \"X!orkforce Development Agency

  PAGA FILING FEE VIA U.S. MAIL

  Department of Industrial Relations
  Accounting Unit
  455 Golden Gate Avenue, Tenth Floor
  San Francisco, California 94102

  PAGA NOTICE VIA EMAIL AND CERTIFIED U.S. MAIL (RETURN RECEIPT)

  Defendant:                                              Counsel for Defendant:

  TOWNE PARK, LLC                                        JACKSON LEWIS, P.C.
  One Park Place, Suite 200                              Guillermo A. Escobedo., Esq.
  Annapolis, MD 21401                                    Samantha McPherson, Esq.
                                                         225 Broadway, Suite 2000
                                                         San Diego, CA 92101
                                                         Guillermo.Escobedo@jacksonlev,ris.com
                                                         Sam.antha.1V1cPherson@jacksonlewis.com


  Dear Labor Enforcement Officer and Towne Park, LLC Representatives:

  This letter serves as Claimant ALAN RAMIREZ's ("Claimant") written notice under Labor Code
  section 2699 .3 of prior and ongoing violations of the California Labor Code and Industrial Welfare
  Commission ("IWC") Wage Orders committed by Defendant TO\VNE PARK, LLC ("Defendant").

  If the Labor and Workforce Development Agency ("L\VDA") does not investigate the facts,
  allegations and violations set forth in this notice ·within the statutorily-prescribed time period under
  Labor Code section 2699.3, Claitnant intends to seek and recover civil and statutory penalties, wages,
  reimbursements, restitution, premiums and other recoverable amounts on behalf of Claitnant and all
  other aggrieved employees of Defendant under Labor Code section 2698, et seq. for all Labor Code



  2305 HISTORIC DECATUR ROAD, SUITE 100         I SAN DIEGO, CALIFORNIA 92106 I TEL: 619-693-7727
                                     www.ferraroemploymentlaw.com

                                                                                                 Ex. A, Pg. 48
Case 3:20-cv-01032-H-KSC Document 1-2 Filed 06/05/20 PageID.56 Page 27 of 32




  and IWC Wage Order violations committed by Defendant. See e.g., H11.ff v. Securitas Security Services USA,
  Inc. (2018) 23 Cal.App.5th 745.

                                       FACTUAL STATEMENT

  Claimant was employed by Defendant in San Diego County as an hourly, non-exempt "guest service
  associate," commonly known as a valet attendant, from about May 2019 through September 2019.
  Wage statements identify Defendant TOWNE P ARI<, LLC as one of Claimant's legal employers. At
  all relevant times, Defendant was required to comply with the Labor Code and IWC Wage Orders,
  including but not lin::iited to IWC Wage Order No. 5.

  Defendant violated and is liable pursuant to, among other laws and regulations, California Labor Code
  sections 201-204b, 210,225.5, 226,226.3, 226.7, 510,512,558, 1174, 1174.5, 1182.12, 1194, 1194.2,
  1197, 1197.1, 1197.5, 1198, 2800, 2802, 2698 et seq. and the IWC Wage Orders, including but not
  limited to sections 1, 2, 3, 4. 5, 7, 10, 11, 12, 14, 15, 17, 18, 19, 20 and 21 ofIWC Wage Order No. 5.

  Failw·e to Pay fot·All How·s Wo1-ked

  Defendant failed to pay Claimant and other aggrieved employees for all hours worked at the lawful
  minimum, regular and overtime rates in accordance with Labor Code sections 201 through 204, 210,
  510,558, 1182.12, 1194, 1194.2, and 1197, 1197.1, 1197.5, and 1198, and the IWC Wage Orders,
  including but not llinited to Wage Order No. 5, and local minimum wage ordinances, including but
  not llinited to San Diego Municipal Code§ 39.0107. Claimant and other aggrieved employees were
  effectively required to work off-the-clock, including during non-compliant meal periods, as a result of
  Defendant's employment policies and practices. These hours worked went uncompensated.

  As a result, Defendant failed to timely pay all minimum, regular and overtime wages owed to Claimant
  and other aggrieved employees on time each pay day.

  Failure to Pay Overtime Wages Based on the Regular Rate ofPay

  Defendant failed to pay Claimant and other aggrieved employees overtime in in violation of Labor
  Code sections 204, 510, 558, 1194 and 1198 and the related sections of the applicable IWC Wage
  Orders. Claimant and the aggrieved employees were not paid at their lawful overtime rate (i.e., time
  and a half or double time based on their regular rate of pay) for all overtime hours worked in excess
  of 8 hours in a workday, 40 hours in a workweek, or for any hours on any seventh consecutive day of
  work, to the extent Claimant or other aggrieved worked on a seventh consecutive workday or other
  such hours as further investigation may reveal.

  Claimant and other aggrieved employees worked off the clock without compensation, including during
  uncompensated meal periods and the recorded hours on which they were paid are incorrect. On days
  Claimant and other aggrieved employees worked off-the-clock, work hours were under recorded and,
  in shifts of eight hours in one day or forty hours in one week, overtime wages were underpaid.

  Defendant failed to pay Claimant and other aggrieved employees overtime based on the correct
  "regular rate," because it failed to include all required forms of renumeration each pay period. For
  example, Claimant worked overtime in the following pay periods and was paid overtime based on an
  incorrect calculation of Claimant's regular rate, resulting in underpayment of overtime wages:


                                                  Page 2 of 7


                                                                                                   Ex. A, Pg. 49
Case 3:20-cv-01032-H-KSC Document 1-2 Filed 06/05/20 PageID.57 Page 28 of 32




      •   08/05/2019 to 08/18/2018 (Check Date: 08/23/2019): Claimant worked at two straight
          time rates ($12 and $13), and the regular rate of pay used to pay Claimant's overtime rate for
          1.5 hours worked is misstated, incorrect and results in an underpayment to Claimant.

      •   09/02/2019 to 09/15/2019 (Check Date: 09/20/2019): Claimant worked at two straight
          time rates ($12 and $13) and earned a "Holiday Premium," paid as an incentive to work on a
          day designated by Defendant as a holiday (which he would not have earned had he not worked
          that day) and earned a shift differential for 4.03 hours at a rate of $2.25 per hour. The regular
          rate of pay used to pay Claimant overtime for 0.02 hours and 1.80 hours, are misstated,
          incorrect and result in an underpayment to Claimant.

  The foregoing shift differentials, multiple hourly rates, holiday premiums, and other forms were
  incorrectly factored into Claimant's regular rate of pay, resulting in underpayments to Claimant each
  pay period. These serve as examples and are not exhaustive of all violations applicable to Claimant.
  Claimant believes Defendant's policy and practice of failing to properly include and calculate all forms
  of renumeration in the regular rate when paying overtime, is a common practice that applies to all
  current and former employees of Defendant during the relevant statutory periods. As a result,
  Defendant failed to timely pay the full amount of overtime wages owed to Claimant and other
  aggrieved employees each pay period or upon separation at the lawful regular rate of pay.

  Meal Period Violations

  Defendant failed to provide timely, off-duty 30-ininute meal periods to Claimant and other aggrieved
  employees ,vi.thin the first five hours of work and second off-duty 30-ininute meal periods to the
  extent they worked shifts of 10 hours or more, in violation of Labor Code sections 226.7, 512 and
  section 11 of the applicable IWC Wage Orders. Claimant's actual meal periods were often late, short,
  interrupted, or missed due to Defendant's policies and practices which did not provide enough
  coverage for employees to take meal periods and ,vhich effectively required employees to skip, work
  through, or cut short meal periods on certain occasions.

  Defendant's policies, practices and management directives required Claimant and other aggrieved
  employees to clock out for meal periods, regardless of whether meal periods were actually taken.
  Defendant knew Claimant and other aggrieved employees performed work during meal periods but
  did not pay all required meal period premiums.

  When Defendant did not provide fully-compliant meal periods, Defendant failed to pay Claimant and
  other aggrieved employees a meal period premium in violation of Labor Code section 226.7.

  Rest Period Violations

  Defendant failed to authorize or permit ten-minute rest periods for every four hours of work or major
  faction thereof as required by Labor Code section 226.7 and section 12 of the applicable IWC Wage
  Order. Similar to Defendant's meal period violations, Claimant was routinely required to work through
  rest periods as a result of customer and management demands and Defendant's policies, practices and
  directives which prioritized work demands over compliant rest periods.




                                                 Page 3 of 7


                                                                                                  Ex. A, Pg. 50
Case 3:20-cv-01032-H-KSC Document 1-2 Filed 06/05/20 PageID.58 Page 29 of 32




  On those occasions Defendant did not provide a fully-compliant rest period, Defendant failed to pay
  Claimant and other aggrieved employees a rest period premium in violation of Labor Code section
  226.7, although Defendant did pay Claimant a single rest period premium during his employment.
  Claimant does not know why he paid for only one rest period premium or why that particular rest
  period premium was paid but others were not.

  Failut·e to Reimburse Employee Expenses

  Defendant's policies and practices violated Labor Code sections 2800, 2802, and 2804 by failing to
  reimburse Claimant and other aggrieved employees for work-related use of personal cell phones used
  to complete duties each workday. Aggrieved en1.ployees used personal cell phones to communicate
  about work-related matters and logistics during the workday. They were not reimbursed for the
  reasonable value of their monthly cell phone bills in violation of Labor Code sections 2800 and 2802.
  To the extent Defendant contends Claimant and other aggrieved employees waived the right to
  expense reimbursement, any waiver is null and void. Labor Code section 2804.

  Failw·e to Timely Pay Wages Owed Eacb Payday

  Because Defendant failed to pay all wages (including overtime at the lawful regular rate) and premiums
  due to Claimant and the other aggrieved employees each pay period, Defendant violated Labor Code
  sections 204 and 2046 and the IWC Wage Orders by failing to pay all wages due on regularly scheduled
  paydays. Defendant routinely underpaid Claimant and other aggrieved employees or otherwise failed
  to pay at the lawful rate for all hours worked, and premiums owed, when required to each pay period.
  As a result, Defendant is separately liable for not paying the full amount owed to Claimant and other
  aggrieved employees each payday.

  Failw·e to Pay Am.aunts Due Upon Separation

  Because Defendant failed to pay all wages and premiums owed to Claimant and other aggrieved
  employees during their employment, Defendant failed to timely pay all wages owed upon separation
  of employment in violation of Labor Code sections 201 through 203. As a result, Defendant is liable
  for waiting time penalties under Labor Code section 203.

  Independent of the violation described above, Defendant incorrectly identified Claimant's termination
  as the date it was processed by human resources, rather than the day he was involuntarily terminated.
  Defendant owes Claimant waiting time penalties for these additional days.

  Failure to Provide Accurate and Complete Itemized Wage Statements

  As a result of the routine underpayment and undercalculation of wages and wage rates payable to
  Claimant and other aggrieved employees described above, Defendant's wage statements are
  incomplete and inaccurate and do not correctly show all hours paid or earned in violation of Labor
  Code sections 226 and the IWC \Vage Orders. This includes Defendant's failure to pay wages for all
  hours worked at the lawful and appropriate rate, including the correct regular rate, and failure to pay
  all meal and rest period premiums, among other reasons.




                                                Page 4 of 7


                                                                                               Ex. A, Pg. 51
Case 3:20-cv-01032-H-KSC Document 1-2 Filed 06/05/20 PageID.59 Page 30 of 32




  Independent of those violations, employees cannot determine from Defendant's wages statements,
  whether, among other things, they are being correctly paid for overtime. For example, in the pay
  period from 09/02/2019 to 09/15/2019 (Check Date: 09/20/2019), Defendant lists the following
  overtime hours worked and rates paid.

     •    Holiday Premium: 6.03 hours at $6.00 per hour
     •    Overtii-ne: 0.02 hours at $18.13 per hour
     •    Overtime: 1.80 hours at $19.38 per hour
     •    Regular Pay Field Hourly: 37.15 at $12 per hour
     •    Regular Pay Field Hourly: 18.97 at $13 per hour
     •    Shift Differential: 4.03 at $2.25 per hour

  It is unclear why overtime is paid at the listed rates and there no mathematical calculation which can
  be made to determine what those rates are based on, in violation of Labor Code section 226. The
  wage statements provided to Claii-nant and other aggrieved employees do not accurately itemize all
  applicable hourly rates in effect during the pay period and the corresponding number of hours worked
  at each hourly rate. As a result, Claii-nant and other aggrieved employees cannot promptly and easily
  determine from the wage statement alone the wages paid or earned ,vithout reference to other
  documents or information.

  These wage statement violations are significant because they sowed confusion among Claimant and
  other aggrieved employees with respect to what amounts were owed and paid, at what regular and
  overtime rates, and how those amounts were calculated. These violations affect all aggrieved
  employees.

  Failw·e to Maintain Accurate Payt'Oll Rec01·ds.

  Because of the violations set forth in this notice, including Defendant's failure to accurately tnaintain
  records and record and pay for all hours worked at the appropriate rates, Defendant violated Labor
  Code section 1174 and the IWC Wage Orders, including section 7 of Wage Order No. 5, by failing to
  maintain accurate payroll records showing daily hours worked and the wages paid to each employee.
  As a result, Defendant is liable for a civil penalty of $500 per employee to Claimant and each aggrieved
  employee. Labor Code section 117 4.5.

  Failure to Allow Inspection or Produce Reco1·ds to Employees.

  Defendant denied Claimant the opportunity to inspect or obtain employment records pursuant to
  Labor Code sections 226,432, 1198.5 and the IWC Wage Orders, including IWC Wage Order No. 5,
  section 7. Specifically, Defendant refused a request to provide signed copies of Claimant's background
  check authorization form, his time records, and other records which must be produced pursuant to
  these employment records laws. As a result, Defendant is liable for all associated penalties to Claimant
  and all aggrieved employees who requested, or were otherwise entitled to inspect or receive copies of
  their employment records, but were not provided access to, or copies of, those records.




                                                 Page 5 of 7


                                                                                                 Ex. A, Pg. 52
Case 3:20-cv-01032-H-KSC Document 1-2 Filed 06/05/20 PageID.60 Page 31 of 32




                                         CIVIL PENALTIES

  Claimant and others similarly situated are "aggrieved employees" within the meaning of California
  Labor Code sections 2698 et seq. Defendant is liable to Claimant, the other aggrieved employees, and
  the State of California, in an amount according to proof pursuant to California Labor Code sections
  558 and 2699(a) and (f), including, but not limited to:

         (1) $100 for each initial violation for each failure to pay each employee and $200 for each
         subsequent violation or willful or intentional violation pursuant to Labor Code§ 210 for each
         failure to pay each employee, plus 25% of the amount unlawfully -withheld;

         (2) $100 for each initial failure to pay each employee and $200 for each subsequent violation
         or any intentional violation pursuant to Labor Code § 225.5, plus 25% of the amount
         unlawfully withheld.

         (3) $50 for each initial willful violation per pay period per employee and $100 for each
         subsequent violation pursuant to Labor Code § 226;

         (4) $250 for each initial violation and $1,000.00 for each subsequent violation pursuant to
         Labor Code § 226.3 per employee per pay period;

         (5) $50 for each initial violation and $100 for each subsequent violation pursuant to Labor
         Code § 558 per employee per pay period, plus an amount sufficient to recover the unpaid
         wages owed to each aggrieved employee;

         (6) $500 for each violation per employee pursuant to Labor Code § 1174.5;

         (7) $100 for each underpaid employee per pay period and $250 for each underpaid employee
         per subsequent violation per pay period, plus an amount sufficient to recover underpaid wages,
         and liquidated damages under Labor Code § 1194.2;

         (8) $100 for each initial violation and $250 for each subsequent violation pursuant to Labor
         Code § 1197 .1 per employee per pay period;

         (9) $50 for each underpaid employee for each pay period and $100 for each underpaid
         employee foreach subsequent pay period pursuant to the penalties section (section 20) of the
         applicable IWC Wage Orders, including but not limited to IWC Wage Order No. 5;

         (10) $100 for each initial violation and $200 for each subsequent violation per employee per
         pay period for those violations of the Labor Code for which no civil penalty is specifically
         provided pursuant to Labor Code § 2699; and/ or

         (11) all other civil and statutoty penalties for all Labor Code violations based on the facts and
         allegations of this notice.

  Because Defendant maintains all employment records for Claimant and the other aggrieved
  employees, Claimant anticipates further violations will be discovered when those records are



                                                Page 6 of 7


                                                                                                 Ex. A, Pg. 53
Case 3:20-cv-01032-H-KSC Document 1-2 Filed 06/05/20 PageID.61 Page 32 of 32




  produced. Claimant will seek to all penalties based on those existing but presently unknown violations,
  in addition to penalties for those Labor Code violations set forth in this notice.

  If Towne Park or any affiliated employer or agent makes any effort to resolve the claims outlined
  above with any aggrieved employee, or proposed class member, we will require disclosure and notice
  of any settlements in order to determine the recove1y of our attorney's fees for those settlements, as
  permitted in California under GrahaJJJ v. DaiJJtler Ch~ysler Co,p. (2004) 34 Cal.4th 553 (catalyst attorneys'
  fees). Please be advised any settlements with proposed class members oi- aggrieved employees after
  the date of this letter may result in an award of catalyst fees as established in Graham.

  This letter is intended to protect the interests of proposed class men1.bers. Chindarah v. Pick-Up Sti::x:,
  Inc. (2009) 171 Cal.App.4th 796, 801-803.

                                              CONCLUSION

  Claimant requests the L\'vDA initiate enforcement for the violations described in this letter. If the
  L\'vDA does not pursue enforcement, Claimant will pursue representative claims on behalf of the
  State of California and the aggrieved employees and will seek all remedies available for violations of
  the Labor Code and the I\VC \X!age Orders, including attorneys' fees, costs, interest, and all available
  penalties set forth in Labor Code section 2699(.f) and all other applicable sections of the Labor Code.

  Thank you for your attention to this matter.

                                                   Sincerely,




                                           Nicholas J. Ferraro, Esq.

  Bee     Claimant:
          Alan Ramirez




                                                   Page 7 of 7


                                                                                                     Ex. A, Pg. 54
